I concur in the order affirming the award of the Commission. I am unable, however, to agree that the following statement in the opinion is the guide provided by the statute in determining who is and who is not an independent contractor. The language of the opinion referred to is as follows:
"In our opinion, the very crux of the case is involved in the idea that an independent contractor can employ others to do the work and accomplish the contemplated result without the consent of the contractee, while an employe cannot substitute another in his place without the consent of his employer. Let us suppose, for instance, that the engineer of the railroad had been killed in the collision, instead of Clark and Ludlow, and that his death would have been caused by their negligent and reckless driving, under the undisputed evidence in this case would the school district be responsible for the injury? Again, we are of opinion the question suggests the answer. It must be conceded that this is an infallible test."
The applicant before the Industrial Commission sought to recover under the third paragraph of subdivision 2 of section 3110, Comp. Laws Utah 1917, as amended by chapter 63, *Page 181 
Laws Utah 1919. That paragraph undertakes to define what relationship between the contractor and employer shall constitute such contractor an independent contractor or an employe within the meaning of those terms as used in that subsection. Whether the contractor is an employe or an independent contractor within the meaning of the subsection depends upon the fact of whether the employer retains supervision or control over the work which the contractor has undertaken to do. It is not dependent upon who has the right or authority to employ or discharge workmen engaged to do the work stipulated to be done by the terms of the contract. The language of the subsection is:
"Then such contractor, and all persons employed by him, and all subcontractors under him, and all persons employed by any such subcontractors, shall be deemed, within the meaning of this section, employes of such original employer."
It is clearly inferable, in my judgment, from the language quoted, that the subcontractor, regardless of whether the employer has retained control or supervision of the work, has the right to employ such persons, without the consent of the employer, as he may choose. It would logically follow that the contractor has the right to discharge such employes. In other words, the question of who has the right to employ workmen is in no sense controlling in determining whether a contractor is an independent contractor or an employe under the provisions of said subsection. Neither do I think the question of whether the school board in this case would have to respond in damages because of the negligence of the driver of the truck controlling, nor could it in any way affect the relationship between the employer and contractor in determining whether such contractor was an employe. It is not the purpose of that subsection to attempt to define under what state of facts a principal or employer might become liable for the negligence of his contractor or his employe. The paragraph of the subsection to which reference is made will be found set out in full in the opinion of this court in Angel v.Ind. Comm., 64 Utah, 105, 228 P. 509.